Citation Nr: 0606119	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for depressive disorder.  

2.  Entitlement to an initial compensable disability rating 
for anorexia nervosa.

3.  Entitlement to an initial compensable disability rating 
for amenorrhea.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from May to August 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

In addition, the veteran submitted a notice of disagreement 
with the denial of service connection for a bilateral knee 
condition, upper back condition, heart condition, memory 
loss, and post-traumatic stress disorder (PTSD) in a January 
2000 rating decision.  However, the veteran did not perfect 
her appeal by providing a timely VA Form 9, Appeal to Board 
of Veterans' Appeals, or other substantive appeal, after the 
RO issued its February 2002 statement of the case (SOC).  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
Therefore, these issues are not in appellate status.

The issue of an initial compensable disability rating for 
amenorrhea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's depressive disorder is manifested by 
depressed mood; sleep problems; and GAF scores showing mild 
to slight impairment; there is no evidence of inadequate 
appearance; no disorientation to place and time; no 
impairment of thought process or communication; no memory 
problems; no indication of panic attacks; no impaired 
abstract thinking; no difficulty maintaining social or work 
relationships; no problems with insight or judgment; and no 
delusions or active hallucinations.
3.  The veteran's anorexia nervosa is manifested by an eating 
disorder involving purging and other measures to prevent 
weight gain; there is no recent indication of incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for a depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1-4.7, 
4.21, 4.126, 4.130, Diagnostic Code 9434 (2005).  

2.  The criteria for an initial compensable disability rating 
for anorexia nervosa have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).
  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With respect to the increased rating claim for a depressive 
disorder, delirium, dementia, and other cognitive disorders 
shall be evaluated under the general rating formula for 
mental disorders.  38 C.F.R. § 4.126(c).  This specific 
rating formula is presented under 38 C.F.R. § 4.130.  
Furthermore, the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R.  § 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994); 
Carpenter v. Brown, 8 Vet. App. 240 (1995) (describing GAF 
scores).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, GAF scores ranging between 51 and 
60 are assigned when there are moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 61 and 70 are 
warranted when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 71 
to 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

The veteran's current depressive disorder is rated at 30 
percent under Diagnostic Code (Code) 9434, major depressive 
disorder.  38 C.F.R. § 4.130.  The 30 percent evaluation is 
effective from November 12, 1998, the date of receipt of the 
original claim for service connection for depressive 
disorder.  

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for a depressive disorder, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  This could 
result in "staged ratings" based upon the facts found during 
the period in question.  Fenderson, 12 Vet. App at 126.  
Thus, medical records prior to the effective date of November 
12, 1998, are not relevant in evaluating the depressive 
disorder claim for a higher rating.  

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

Considering the entire evidence of record regarding the 
veteran's psychiatric status since the November 12, 1998 
effective date, the Board finds that the overall disability 
picture for her depressive disorder does not reflect a rating 
higher than 30 percent under Code 9434.  38 C.F.R. § 4.7

Specifically, a May 2000 psychiatric evaluation from 
"M.N.," MD., noted that the veteran had a depressed mood 
and sleep problems.  Significantly, she had no psychotic 
symptoms, no suicide ideations, and there was no indication 
of panic attacks, impaired abstract thinking, or difficulty 
maintaining social or work relationships.  Dr. N. also notes 
clear and coherent thoughts by the veteran, fair insight and 
judgment, and sufficient memory.  She was diagnosed with 
moderate major depressive disorder.  Her GAF score was 65, 
indicative of mild symptoms and impairment.  A Medical 
Evaluation Board report performed in October 1999 revealed 
similar findings with a GAF score of 70, again indicative of 
only mild impairment.  Such facts supply evidence against a 
rating higher than 30 percent. Id. 

Furthermore, a VA psychiatric examination performed in May 
2003 noted that the veteran had a depressed mood with a 
painful countenance throughout the evaluation.  However, the 
veteran was oriented to time, place, person, and situation.  
She could understand complex commands and engage in abstract 
thinking.  Her judgment and memory were also normal.  There 
was no evidence of delusions or paranoid ideation.  There was 
no mention of circumstantial speech, panic attacks, or 
difficulty maintaining social or work relationships.  
Significantly, her GAF score had improved to 75, showing 
transient symptoms with slight impairment.

Thus, the overall disability picture does not warrant a 50 
percent or higher rating under Code 9434.  38 C.F.R. § 4.7.  
In consideration of the evidence of record to include her GAF 
scores, the Board finds that the evidence more closely 
approximates a 30 percent rating. Id.  The Board adds that it 
does not find that the veteran's depressive disorder should 
be increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
126.

Absent evidence of occupational or social impairment due to 
flattened effect, circumstantial speech, panic attacks, 
memory impairment, or difficulty maintaining work and social 
relationships, the preponderance of the evidence is against a 
disability rating greater than 30 percent percent for 
depressive disorder.  38 C.F.R. § 4.3.  The appeal as to that 
issue is denied.  

With respect to the issue of an initial compensable 
disability rating for anorexia nervosa, the Board observes 
that the veteran's current condition is evaluated as 
noncompensable (zero percent disabling) under Code 9520 
(anorexia nervosa).  38 C.F.R. § 4.130.  The zero percent 
rating is effective from November 12, 1998, the date of 
receipt of the original claim for service connection for 
anorexia.  The veteran's condition was the result of stress 
and teasing endured regarding her weight while training with 
the Marines from May 1997 to August 1997.   

This condition is rated under the rating formula for eating 
disorders.  A zero percent evaluation is warranted when there 
is binge eating followed by self-induced vomiting or other 
measures to prevent weight gain, or resistance to weight gain 
even when below expected minimum weight, with diagnosis of 
eating disorder without incapacitating episodes. Id.  The 
note to Code 9520 states that an incapacitating episode is a 
period during which bed rest and treatment by a physician are 
required.  

A higher 10 percent evaluation is warranted for anorexia 
nervosa when there is binge eating followed by self-induced 
vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected minimum 
weight, with diagnosis of eating disorder and incapacitating 
episodes of up to two weeks total duration per year.  A 30 
percent evaluation requires self-induced weight loss to less 
than 85 percent of expected minimum weight with 
incapacitating episodes of more than two but less than six 
weeks total duration per year. Id. 

After a careful review of the evidence of record, the Board 
finds that a compensable evaluation to 10 percent for the 
veteran's anorexia nervosa is not warranted.  38 C.F.R. 
§ 4.7.  The Board acknowledges that the veteran was 
hospitalized in November 1998 due to her anorexia.  Her 
weight was only 108 pounds.  The veteran purposely would not 
maintain body weight by excessive restricting and exercise, 
and purging with diuretics and laxatives.   

However, the Board finds that the overall disability picture 
in the period after November 1998 more closely approximates 
the criteria for a noncompensable rating under Code 9520.  
38 C.F.R. § 4.7.  Specifically, shortly after her 
hospitalization in November and early December 1998, a VA 
examination performed in late December 1998 noted that the 
veteran's weight had improved and was normal at 127 pounds.
In May 2000, Dr. N. noted that the veteran's appearance and 
condition had improved since she was last seen in 1998.  
There was no evidence of a weight problem.  However, the 
veteran did continue to be restrictive in her eating patterns 
and occasionally still used laxatives.  The veteran was 
diagnosed with an eating disorder with a previous history of 
anorexia nervosa.  

The veteran underwent a VA psychiatric examination in May 
2003.  She still suffered from aspects of anorexia nervosa, 
but the diagnosis was an eating disorder.  Significantly, her 
GAF score was 75, showing transient symptoms with slight 
impairment.  There was no indication of further 
hospitalization.  She was noted to be in good health.  

The Board finds that the medical evidence of record, in 
particular the May 2003 examination, supplies probative 
evidence against the claim for a higher rating for anorexia 
nervosa.
  
In summary, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
anorexia nervosa.  38 C.F.R. § 4.3.  Without evidence of 
further incapacitating episodes due to anorexia nervosa since 
late 1998, a higher rating under Code 9520 is not warranted.  
38 C.F.R. § 4.130.  The appeal is denied.  The post-service 
medical records, as a whole, provide evidence against each 
claim.       

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with either disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  

Turning to the duty to notify/assist, review of the claims 
folder reveals compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of VCAA 
letter dated in October 2001, the RO advised the veteran of 
the evidence needed to substantiate her claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the July 2003 
SOC includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the October 2001 VCAA 
notice letter prior to the February 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The Board also emphasizes that this appeal 
arises from an initial rating assigned when the RO awarded 
service connection, such that the original letter refers to 
the requirements for establishing service connection.  See 
VAOPGCPREC 8-2003 (no requirement for additional 38 U.S.C.A. 
§ 5103(a) notice on a "downstream" issue, i.e., effective 
date, increased rating after an initial award of service 
connection, if notice has already been provided).  

In any event, the above VCAA letter did not ask the veteran 
to provide any evidence in her possession that pertains to 
the claim.  Id at 120-21.  Even so, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the medical information she has authorized the VA 
to obtain on her behalf and the evidence she has submitted.  
Moreover, the rating decision and SOC advised the veteran of 
what missing evidence was relevant and necessary to 
demonstrate an increased rating.  Additionally, the VCAA 
letter dated in October 2001 advised the veteran that the VA 
would obtain "any additional information or evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board adds that neither the veteran nor her 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, Medical Evaluation Board records, and private 
records as identified and authorized by the veteran.  

In the December 2005 Appellant's Brief, the veteran's 
representative claimed that the May 2003 VA psychiatric 
examination was inadequate with respect to the depressive 
disorder and anorexia issues.  If an examination report does 
not contain sufficient detail, or the diagnosis is not 
supported by the findings on the examination report, it must 
be returned as inadequate for rating purposes.  38 C.F.R. § 
4.2.  A review of the May 2003 VA examination report, 
however, discloses detailed and thorough physical examination 
findings and comments from the examiner regarding the 
veteran's disabilities.  The private medical evidence of 
record generally supports the findings of the VA examiner.  
Furthermore, although the veteran's representative contends 
that the veteran's disabilities have worsened, the evidence 
of record since November of 1998 indicates that her 
psychiatric condition has improved.  

Thus, the Board is satisfied that all relevant evidence 
pertaining to anorexia and depressive disorder identified by 
the veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

An initial disability rating greater than 30 percent for 
depressive disorder is denied.  

An initial compensable disability rating for anorexia nervosa 
is denied.


REMAND

The veteran's amenorrhea associated with her anorexia is 
rated as noncompensable by analogy under Code 7699-7615, 
disease, injury, adhesions of the ovary.  38 C.F.R. § 4.116.  
The Board notes that review of the regulations for evaluation 
of gynecological conditions discloses no other diagnostic 
code that more appropriately reflects the disability at 
issue.  The disability will therefore continue to be rated by 
analogy under Code 7699-7615.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

Under Code 7615, the disability is rated under the general 
rating formula for disease, injury, or adhesions of the 
female reproductive organs.  Symptoms that do not require 
continuous treatment warrant a 0 percent rating.  38 C.F.R. 
§ 4.116, Code 7615.  Symptoms that require continuous 
treatment are assigned a 10 percent rating. Id. 

A VA examination performed in December 1998 and private 
medical records from 1997 through 1998 show that the veteran 
was diagnosed with amenorrhea with the absence of a menstrual 
cycle as a result of her anorexia.  The VA examiner noted 
this condition existed from June 1997 through December 1998.  
It is not clear how severe the amenorrhea is currently.  

Nonetheless, the veteran and her representative contend that 
the condition has continued.  Consequently, a VA QTC 
examination was scheduled for May of 2003 to evaluate the 
veteran's amenorrhea, but the veteran failed to appear.  The 
RO subsequently denied the veteran's claim for an increase in 
the July 2003 SOC based on her failure to appear.  However, 
the veteran asserted as part of her September 2003 
substantive appeal that she contacted QTC and informed them 
that she was pregnant before the date of the examination.   
According to the veteran, QTC replied she did not have to 
attend the examination, presumably because her pregnancy 
would interfere with her menstrual process.  Subsequently, 
the RO rejected the veteran's request to reschedule the VA 
examination.  

Under the circumstances, the Board finds adequate explanation 
and cause for missing the scheduled VA examination.  38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a).  On remand, the RO should arrange for the veteran 
to be scheduled for another VA examination with respect to 
her amenorrheal condition.	

Second, there is no indication the RO attempted to obtain any 
medical records associated with the veteran's pregnancy 
around the time of May 2003 VA examination.  These records, 
if available, may be relevant to the claim for a higher 
rating for amenorrhea.  A remand is required in order to 
comply with the duty to assist and secure these records.

The veteran herself is asked to provide any additional 
medical evidence regarding her amenorrhea and her pregnancy 
in 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask her to provide information regarding 
medical records associated with her 
pregnancy in 2003.  The request should 
include an authorization for the release 
of records (VA Form 21-4142.  The request 
should also ask the veteran to provide the 
name and address of the physician or 
hospital that treated her and the dates of 
relevant treatment.  The veteran is asked 
to assist, if possible, in obtaining these 
records or to provide the records herself 
if she has them in her possession. 

2.  The RO should also schedule the 
veteran for a VA gynecological examination 
to determine the current severity of her 
amenorrhea, if at all present.  The 
examiner should describe in detail all 
manifestations associated with the 
veteran's service-connected amenorrhea, if 
any, specifically whether her symptoms 
require continuous treatment and whether 
such treatment controls her symptoms.  The 
examination should include any test or 
study deemed necessary by the examiner, 
and should include a complete history, 
discussion of subjective complaints, and 
objective findings upon examination.  The 
claims folder and a copy of this remand 
must be provided to the examiner prior to 
the examination for review, and the 
examination report must state whether such 
review was accomplished.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse consequences 
for her claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of amenorrhea on 
appeal, considering any new evidence 
secured since the July 2003 SOC.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative a SSOC and afford the 
applicable opportunity to respond.


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


